Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Yoshida, US 4118314 (Yoshida).
Regarding claim 1, Yoshida discloses a method for regenerating an adsorber which has a porous body and does not have an enzyme (REF 22a, 22b, fig. 4, C3/L31-32), the method comprising:
A dialysis step in which the adsorber (REF 22a, fig. 4) is connected to a dialysate circulation unit (via REF 46, 48) to adsorb uremic substances in a dialysate onto the adsorber (C3/L43-65); and
A regenerating step following the dialysis step in which uremic substances which are adsorbed on the adsorber are removed by regenerating water that flows in a regenerating water flow unit (REF 54, 38, fig. 4, C3/L65-C4/L16).
Regarding claim 7, Yoshida discloses a method wherein a circulation unit (REF 50, 52, 54, 38, fig. 4) to which the adsorber is connected is switched from the dialysate circulation unit to the regenerating water flow unit between the dialysis step and the regenerating step (C3/L43-C4/L16).
Regarding claim 8, Yoshida discloses a method wherein the adsorber is separated from the dialysate circulation unit and connected to the regenerating water flow unit between the dialysis step and the regenerating step (via REF 46, 48, 50, 52).
Regarding claim 10, Yoshida is relied upon in the rejection of claim 1 set forth above, all structural components being the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Bizot et al., US 3909377 (Bizot, IDS).
Regarding claims 2-4, Yoshida does not explicitly disclose a method further comprising a cleansing/disinfecting step, in which the regenerating water flow unit, the dialysate circuit, and/or a blood circuit is cleansed and/or disinfected.  However, Bizot discloses a system and method for regenerating a dialysate adsorbent (abstract, fig. 1, Claims 1-3) wherein a cleansing/disinfecting step is performed on various dialysis circuits via a sterilizing solution (C3/L34-39).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Yoshida to include a cleansing/disinfecting step as described in Bizot in order to minimize contamination of various dialysis fluidic pathways and enhance the safety of subsequent dialysis treatment.
Regarding claim 5, Bizot further discloses a regeneration step utilizing an electrolysis unit (REF 9), wherein urea contained in the regenerating water is electrolyzed (abstract, Claims 1-3).
Regarding claim 6, Bizot further discloses the regenerating step causing chloride ions to form hypochlorous acid during electrolysis of urea (abstract, C2/L36-52, Claims 1-3).
Regarding claims 9 and 11, while Yoshida (in view of Bizot) does not explicitly disclose the step or capability of moving a blood circuit connection from a shunt to the regenerating water flow unit, Bizot recognizes that the regenerating solution can be used not only for regenerating an adsorbent, but also for cleansing/disinfecting various dialysis fluidic circuits (Bizot, C3/L34-39), in which case it can be envisaged that connection to the patient (via a shunt) would be removed so as to prevent exposing a patient to sterilizing fluid during dialysis treatment and allow circulation of said sterilizing fluid through the blood circuit, also known as short-circuiting the blood circuit.  Such fluidic connections would be made with existing connectors with no change in function and produce no more than predictable and reliable results.
Regarding claim 12, Bizot further discloses a regenerating water flow unit comprising an electrolysis tank (REF 9) for electrolyzing urea contained in a regenerating water (abstract, Claims 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779